Title: To George Washington from Samuel Huntington, 28 May 1781
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia May 28. 1781
                        
                        By the enclosed Resolve your Excellency will be informed that the Convention Troops are to be removed from
                            their present Stations.
                        In Consequence of this Resolve the Board of War have ordered them, the Commissioned Officers to East Windsor
                            in Connecticut, the non commissioned Officers and Privates to Rutland in Massachusetts.
                        Would it not be preferable to have them exchanged if it could be effected on reasonable Terms, rather than to
                            continually increase the enormous Expence incurred by supporting, marching, countermarching & guarding such of them
                            as have not escaped.
                        You will also receive enclosed, a resolve of the 21st Instant respecting Major General Gates. It may not be
                            improper to inform your Excellency, that in Consequence of this Resolve, the General in a very decent Letter to Congress
                            informed them that he could not be useful in the Field or think of going into Service in his present Circumstances. It
                            were to be wished some Mode might be devised to relieve him from his present anxious though inactive Situation. I have the
                            Honor to be, with the highest Respect Your Excellency’s most obedient & very humble servant
                        
                            Sam. Huntington President

                        
                    